DETAILED ACTION
This Office Action is in response to an Amendment after Non-Final Rejection filed 11/16/2022. Claims 1-4,6-11, 14-23 are acknowledge as pending in this application with claims 1, 10-11, 14-15, 17 are amended, claims 2-4, 6-9, 16, 18-20 are previously presented, claims 5, 12-13 are canceled and claims 21-23 are newly added. The rejections of the previous Office Action are maintained, as discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The applicant amendment filed on 11/16/2022 have overcome the Drawing Objection, Claim Objection and Claim Rejection 112b. Further, the applicant amendment filed on 11/16/2022 have raised new Claim Objection issues.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 27, “a dip exercise” should be corrected to ---the dip exercise---.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pichnarcik (US 9,265,686 B1) in view of Brady (US 2016/0287968 A1), and further in view of Burrell (US 2003/0004042 A1), and further in view of Garcia (US 2020/0147434 A1).
Regarding claim 1: Pichnarcik disclose an exercise system, comprising: 
an apparatus, the apparatus comprising: 
a first side structure (the first side structure include the first gripping bar, the first support bar, the first leg, the second leg, see FIG.3) comprising: 
a first gripping bar (handle 309, see annotated in FIG. 3) supported by a first leg (see annotated in FIG. 3) and a second leg (see annotated in FIG. 3); and 
a first support bar (upper brace 311, see annotated in FIG. 3) connecting the first leg (see annotated in FIG. 3) and the second leg (see annotated in FIG. 3), the first support bar (left upper brace 311, see annotated in FIG. 3) disposed below the first gripping bar (left handle 309, see annotated in FIG. 3) along the z-axis (the vertical axis, see annotated in FIG. 3); 
a second side structure (the second side structure includes the second gripping bar, the second support bar, the third leg, the fourth leg, see FIG.3) disposed opposite the first side structure (see FIG.3) and aligned parallel to the first side structure (see FIG.3), the second side structure comprising: 
a second gripping bar (handle 310, see annotated in FIG. 3) disposed opposite the first gripping bar (handle 309, see annotated in FIG. 3), the second gripping bar (handle 310, see annotated in FIG. 3) supported by a third leg (see annotated in FIG. 3) and a fourth leg (see annotated in FIG. 3); and 
a second support bar (upper brace 312, see annotated in FIG. 3) connecting the third leg (see annotated in FIG. 3) and the fourth leg (see annotated in FIG. 3), the second support bar (upper brace 312, see annotated in FIG. 3) disposed below the second gripping bar (handle 310, see annotated in FIG. 3) along the z-axis (the vertical axis, see annotated in FIG. 3); and 
a central support structure (front upper bar 301, see annotated in FIG. 3) connecting the first side structure (front upper bar 301 connects to the first leg of the first side structure, see FIG.3) to the second side structure (front upper bar 301 connects to the third leg of the second side structure, see FIG.3); and 
one or more resistance bands (bands 331-334, see annotated in FIG. 3), wherein a resistance band (band 331, see FIG.3) of the one or more resistance bands is structurally configured to engage with the first support bar and the second support bar (band 331 connect to the upper braces 311 indirectly via the left panel 321 and band 331 connect to the upper braces 312 indirectly via the right panel 322, hammock 345 and band 333, see annotated in FIG. 3).

    PNG
    media_image1.png
    847
    982
    media_image1.png
    Greyscale


Pichnarcik fails to disclose wherein the first leg and the second leg are adjustable along a z-axis to relocate the first gripping bar along the z-axis; and wherein the third leg and the fourth leg are adjustable along the z-axis to relocate the second gripping bar along the z-axis (claim 1) and that the first support bar and the second support bar are each adjustable along the z-axis. (claim 8)

Brady teach an analogous device with the device of Burrell because the device of Brady have a similar structure (the frame of Brady have four support legs, a first handgrip connects the first and second legs, a first crossbar connects the first and second legs, the first handgrip positions above the first crossbar, a second crossbar connects the third and fourth legs, a second handgrip connects the third and fourth legs, the second handgrip positions above the second crossbar, see FIG.1) with the exercise device of Burrell. Brady further teach: 
wherein the first leg (Brady, see annotated in FIG.1) and the second leg (Brady, see annotated in FIG.1) are adjustable along a z-axis (Brady, the vertical axis, see annotated in FIG.1; the legs are telescoping and are vertical adjustable) to relocate the first gripping bar along the z-axis (Brady, the first gripping bar can be adjusted in vertical axis as the legs are adjusted in vertical axis; emphasis added, Para [0011] “the plurality of leg support members 301 are present in a telescopic arrangement with the side frame assembly 101 in order to accommodate the different height requirements of the users.”); and wherein the third leg (Brady, see annotated in FIG.1) and the fourth leg (Brady, see annotated in FIG.1) are adjustable along the z-axis (Brady, the vertical axis, see annotated in FIG.1; the legs are telescoping and are vertical adjustable) to relocate the second gripping bar along the z-axis (Brady, the second gripping bar can be adjusted in vertical axis as the legs are adjusted in vertical axis; emphasis added, Para [0011] “the plurality of leg support members 301 are present in a telescopic arrangement with the side frame assembly 101 in order to accommodate the different height requirements of the users.”) (claim 1).
wherein the first support bar (Brady, see annotated in FIG.1) and the second support bar (Brady, see annotated in FIG.1) are each adjustable along the z-axis (Brady, the vertical axis, see FIG.1) (claim 8).

    PNG
    media_image2.png
    721
    750
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs of the Pichnarcik to be vertical adjustable, as taught in Brady, for the purpose of accommodate the different height requirements of the users. (Brady, Para [0011] “the plurality of leg support members 301 are present in a telescopic arrangement with the side frame assembly 101 in order to accommodate the different height requirements of the users.”). Further, the height adjustability of the exercise device is both non critical and common in the art.

	Pichnarcik as modified teach the invention as substantially claimed, see above, but fail to teach a collapsible and portable dip apparatus, the dip apparatus is positioned for a dip exercise, wherein each of the first side structure and the second side structure are pivotable towards the central support structure thereby reducing a footprint of the dip apparatus when the dip apparatus is positioned for storage (claim 1). Pichnarcik as modified further fail to teach wherein each of the first gripping bar and the second gripping bar include a handle (claim 9). Pichnarcik as modified further fail to teach wherein the handle of each of the first gripping bar and the second gripping bar includes a gripping region (claim 10). Pichnarcik as modified further fail to teach wherein the gripping region of each of the first gripping bar and the second gripping bar includes one or more of a foam material and a rubber material (claim 11).
Burrell teach a collapsible and portable dip apparatus (Burrell, foldable exercise apparatus, emphasis added, Para [0007] “a foldable exercise apparatus which may be pivotally collapsed is provided… The apparatus is most preferably capable of being oriented either horizontally or vertically, thereby permitting the user to perform numerous exercises, including dips, push-ups and leg or knee raises, and variations thereof.”), the dip apparatus is positioned for a dip exercise (Burrell, see FIG.4); wherein each of the first side structure and the second side structure are pivotable towards the central support structure (see FIG.7, the legs 19 and the gripping bars 17 are folded toward the annotated central support structure) thereby reducing a footprint of the dip apparatus when the dip apparatus is positioned for storage (see FIG.7; emphasis added, Para [0006] “The side frames are advantageously pivotable from an extended or unfolded position, to a collapsed or folded position in which the side frames are folded against and roughly parallel to the cross brace. In this manner, the apparatus can be easily folded for ease of transport and storage during periods of non-use.”). Burrell further teach wherein each of the first gripping bar (Burrell, first side frame 17, see annotated in FIG.1) and the second gripping bar (Burrell, second side frame 17, see annotated in FIG.1) include a handle (Burrell, handgrip 18, see FIG.1) (claim 9). Burrell further teach wherein the handle (Burrell, handgrip 18, see FIG.1) of each of the first gripping bar (Burrell, first side frame 17, see annotated in FIG.1) and the second gripping bar (Burrell, second side frame 17, see annotated in FIG.1) includes a gripping region (Burrell, the gripping top surface of the handgrip 18) (claim 10). Burrell further teach wherein the gripping region (Burrell, the gripping top surface of the handgrip 18) of each of the first gripping bar (Burrell, first side frame 17, see annotated in FIG.1) and the second gripping bar (Burrell, second side frame 17, see annotated in FIG.1) includes one or more of a foam material and a rubber material (the Examiner notes that this limitation requires the gripping region to be either a foam material or a rubber material; Burrell, Para [0010] “the handgrips are made from foam rubber or other suitable material which provides cushioning and a non-slip surface.”) (claim 11).

    PNG
    media_image3.png
    841
    811
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    791
    519
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    800
    497
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Pichnarcik as modified, to be collapsible wherein each of the first side structure of Pichnarcik as modified and the second side structure of Pichnarcik as modified are pivotable towards the central support structure the second side structure of Pichnarcik as modified, as taught in Burrell, for ease of transport and storage (emphasis added, Para [0006] “The side frames are advantageously pivotable from an extended or unfolded position, to a collapsed or folded position in which the side frames are folded against and roughly parallel to the cross brace. In this manner, the apparatus can be easily folded for ease of transport and storage during periods of non-use.”).

Pichnarcik as modified teach the invention as substantially claimed, see above, but fail to teach wherein the resistance band is structurally configured to receive knees of a user thereon when the user performs a dip exercise using the apparatus, the resistance band  providing upward assistance to the user when performing the dip exercise.
Garcia teach an exercise device having a resistance band configured to support the user’s knee while performing exercises (Garcia, see FIG.6, Para [0039] “the assistive element being configured to support all or a portion of a user's body weight when a user places his or her feet, shins, legs, buttocks, or other portions of his or her body on the assistive element”). Pichnarcik disclose an exercise device having a resistance band configured to support the user’s thigh while performing exercises (Pichnarcik, Abstract, “A system for exercising muscles that move the thigh according to various aspects of the present invention provides a source of resistance, suitably positioned, for the user to use when forcing the thigh to return to its original standing position, for instance, returning the foot to the floor.”). Hence, Garcia teach an analogous exercise device with the exercise device of Pichnarcik. Garcia further teach wherein the resistance band (Garcia, see FIG.6) is structurally configured to receive knees of a user (Garcia, see FIG.6) thereon when the user performs a dip exercise using the apparatus (Garcia, see FIG.6), the resistance band (Garcia, see FIG.6) providing upward assistance to the user when performing the dip exercise (as the user place his knee on the assistive element 200 to perform dip exercise, the assistive element 200 provide resistance force and upward assistance force to the user’s knee; see FIG.6 Para [0039] “the assistive element being configured to support all or a portion of a user's body weight when a user places his or her feet, shins, legs, buttocks, or other portions of his or her body on the assistive element. Examples of suitable elastic bands include rubber bands like those used for resistance-based exercise”).

    PNG
    media_image6.png
    782
    535
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resistance of Pichnarcik as modified to receive knees of a user thereon when the user performs a dip exercise using the apparatus, the resistance band providing upward assistance to the user when performing the dip exercise, as taught in Garcia, for the purpose of allowing the user to build strength and muscle mass in the chest, triceps, shoulder or back.

Regarding claim 2: Pichnarcik as modified further disclose wherein the resistance band (Pichnarcik, band 331, see annotated in FIG. 3) includes a first end and a second end (Pichnarcik, left end and right end of the band 331, see FIG.3), wherein each of the first end and the second end is structurally configured to engage with the first support bar and the second support bar (Pichnarcik, the first end of the band 331 connect to the upper braces 311 indirectly via the left panel 321 and the second end of the band 331 connect to the upper braces 312 indirectly via the right panel 322, hammock 345 and band 333, see annotated in FIG. 3).

Regarding claim 3: Pichnarcik as modified further disclose wherein the resistance band includes a hook disposed on each of the first end and the second end (emphasis added, Pichnarcik, Col 7 lines 48-54, “Each band may include a mechanical fastener at each of the two ends of the band. Mechanical fasteners may be integral (e.g., molded, cured) to the band. Mechanical fasteners may be joined as a terminal of each band's end. Conventional mechanical fasteners may be used (e.g., hooks, hooks with closures, rings, spirals, tees, resilient cones, resilient knobs, snaps, ties).”).

Regarding claim 4: Pichnarcik as modified further disclose wherein the resistance band includes a first end including a first connector and a second end including a second connector (emphasis added, Pichnarcik, Col 7 lines 48-54, “Each band may include a mechanical fastener at each of the two ends of the band. Mechanical fasteners may be integral (e.g., molded, cured) to the band. Mechanical fasteners may be joined as a terminal of each band's end. Conventional mechanical fasteners may be used (e.g., hooks, hooks with closures, rings, spirals, tees, resilient cones, resilient knobs, snaps, ties).”), wherein the first connector and the second connector are attachable to one another. (As disclosed in Applicant’s specification, the first and second connectors are attachable to one another because the first and second connectors may include clips or hooks,  Para [0008] “the first connector and the second connector are attachable to one another. One or more of the first connector and the second connector may include a clip. One or more of the first connector and the second connector may include a hook.”; Pichnarcik, because the first and second ends of the band 331 have hooks, they are attachable to one another; Col 7 lines 48-54, “Each band may include a mechanical fastener at each of the two ends of the band. Mechanical fasteners may be integral (e.g., molded, cured) to the band. Mechanical fasteners may be joined as a terminal of each band's end. Conventional mechanical fasteners may be used (e.g., hooks, hooks with closures, rings, spirals, tees, resilient cones, resilient knobs, snaps, ties).”)

Regarding claim 6: Pichnarcik  as modified further disclose wherein the resistance band is made from rubber (Pichnarcik, emphasis added, Col 7 lines 40-44, “Bands 331-334 may be formed of natural or synthetic elastomeric material of homogeneous, fused, blended, or combined constitution (e.g., rubber, elastomers, one or more elastic polymers, latex, polyvinyl, polyisoprene, elastoesters).”).

Regarding claim 7: Pichnarcik  as modified further disclose wherein the one or more resistance bands (Pichnarcik, each band 331-334, see FIG.3) includes at least two resistance bands (Pichnarcik, each band 331-334, see FIG.3) each having a different modulus of elasticity (Pichnarcik, emphasis added, Col 7 lines 36-39 “Bands may vary in resistance with identical length (e.g., variation of elastic materials, variation of tubing wall thickness, variation of solid diameter and/or cross sectional shape).”)

Regarding claim 8: Pichnarcik as modified further teach wherein the first support bar (Brady, see annotated in FIG.1, see claim 1 rejection above) and the second support bar (Brady, see annotated in FIG.1, see claim 1 rejection above) are each adjustable along the z-axis (Brady, the vertical axis, see FIG.1, see claim 1 rejection above).

Regarding claim 9: Pichnarcik as modified further teach wherein each of the first gripping bar (Burrell, first side frame 17, see annotated in FIG.1, see claim 1 rejection above) and the second gripping bar (Burrell, second side frame 17, see annotated in FIG.1, see claim 1 rejection above) include a handle (Burrell, handgrip 18, see FIG.1, see claim 1 rejection above).
	
Regarding claim 10: Pichnarcik as modified further teach wherein the handle (Burrell, handgrip 18, see FIG.1, see claim 1 rejection above) of each of the first gripping bar (Burrell, first side frame 17, see annotated in FIG.1, see claim 1 rejection above) and the second gripping bar (Burrell, second side frame 17, see annotated in FIG.1, see claim 1 rejection above) includes a gripping region (Burrell, the gripping top surface of the handgrip 18, see claim 1 rejection above).

Regarding claim 11: Pichnarcik as modified further teach wherein the gripping region (Burrell, the gripping top surface of the handgrip 18, see claim 1 rejection above) of each of the first gripping bar (Burrell, first side frame 17, see annotated in FIG.1, see claim 1 rejection above) and the second gripping bar (Burrell, second side frame 17, see annotated in FIG.1, see claim 1 rejection above) includes one or more of a foam material and a rubber material (the Examiner notes that this limitation requires the gripping region to be either a foam material or a rubber material; Burrell, Para [0010] “the handgrips are made from foam rubber or other suitable material which provides cushioning and a non-slip surface.”, see claim 1 rejection above).

Claims 14, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pichnarcik (US 9265686 B1) in view of Garcia (US 2020/0147434 A1)
Regarding claim 14: Pichnarcik disclose a method of performing a dip exercise, the method comprising: 
engaging a resistance band (the resistance band is subsystem 320, Col 8 lines 31-33 “A subsystem 320 may comprise a kit of components, for example, including panels 321-322, rings 327-330, bands 331-334, and a hammock 345”) to a first support bar (left upper brace 311, see annotated in FIG. 3) and a second support bar (upper brace 312, see annotated in FIG. 3) of an apparatus (see FIG.3), the apparatus comprising: 
a first side structure (the first side structure include the first gripping bar, the first support bar, the first leg, the second leg, see FIG.3) including a first gripping bar (handle 309, see annotated in FIG. 3) supported by a first leg (see annotated in FIG. 3) and a second leg (see annotated in FIG. 3), and the first support bar (left upper brace 311, see annotated in FIG. 3), wherein the first support bar (left upper brace 311, see annotated in FIG. 3) connects the first leg (see annotated in FIG. 3) and the second leg (see annotated in FIG. 3), and wherein the first support bar (left upper brace 311, see annotated in FIG. 3) is disposed below the first gripping bar (handle 309, see annotated in FIG. 3) along an z-axis (vertical axis, see FIG.3); 
a second side structure (the second side structure includes the second gripping bar, the second support bar, the third leg, the fourth leg, see FIG.3) including a second gripping bar (handle 310, see annotated in FIG. 3) supported by a third leg (see annotated in FIG. 3) and a fourth leg (see annotated in FIG. 3), and the second support bar, wherein the second support bar (upper brace 312, see annotated in FIG. 3) connects the third leg (see annotated in FIG. 3) and the fourth leg (see annotated in FIG. 3), and wherein the second support bar (upper brace 312, see annotated in FIG. 3) is disposed below the second gripping bar (handle 310, see annotated in FIG. 3) along the z-axis (vertical axis, see FIG.3); and 
a central support structure (front upper bar 301, see annotated in FIG. 3) connecting the first side structure (front upper bar 301 connects to the first leg of the first side structure, see FIG.3) to the second side structure (front upper bar 301 connects to the third leg of the second side structure, see FIG.3); 

    PNG
    media_image1.png
    847
    982
    media_image1.png
    Greyscale


	Pichnarcik fails to disclose placing knees of a user on the resistance band; and while gripping at least a portion of each of the first gripping bar and the second gripping bar, performing a dipping motion downward along the z-axis, wherein the resistance band provides an upward force counteracting the weight of a user performing the dip exercise thereby providing upward assistance to the user when performing the dip exercise.
Garcia teach an exercise device having a resistance band configured to support the user’s knee while performing exercises (Garcia, see FIG.6, Para [0039] “the assistive element being configured to support all or a portion of a user's body weight when a user places his or her feet, shins, legs, buttocks, or other portions of his or her body on the assistive element”). Pichnarcik disclose an exercise device having a resistance band configured to support the user’s thigh while performing exercises (Pichnarcik, Abstract, “A system for exercising muscles that move the thigh according to various aspects of the present invention provides a source of resistance, suitably positioned, for the user to use when forcing the thigh to return to its original standing position, for instance, returning the foot to the floor.”). Hence, Garcia teach an analogous exercise device with the exercise device of Pichnarcik. Garcia further teach placing knees on the resistance band (Garcia, see FIG.6); and while gripping at least a portion of each of the first gripping bar (Garcia, first handle member 146, see FIG.6) the second gripping bar (Garcia, second handle member 148, see FIG.6), performing a dipping motion downward along the z-axis (z-axis is the vertical axis, see FIG.6), wherein the resistance band provides an upward force counteracting a weight of a user performing the dip exercise thereby providing upward assistance to the user when performing the dip exercise (as the user place his knee on the assistive element 200 to perform dip exercise, the assistive element 200 provide resistance force to the user’s knee; see FIG.6 Para [0039] “the assistive element being configured to support all or a portion of a user's body weight when a user places his or her feet, shins, legs, buttocks, or other portions of his or her body on the assistive element. Examples of suitable elastic bands include rubber bands like those used for resistance-based exercise”).

    PNG
    media_image6.png
    782
    535
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of use of the resistance band of the Pichnarcik such that the user can place his knees on the resistance, while gripping at least a portion of each of the first gripping bar the second gripping bar, the user can perform a dipping motion downward along the z-axis, wherein the resistance band provides an upward force counteracting a weight of a user performing the dip exercise, as taught in Garcia, for the purpose of allowing the user to build strength and muscle mass in the chest, triceps, shoulder or back.

Regarding claim 21: Pichnarcik  as modified further disclose wherein engaging the resistance band (Pichnarcik, band 331, see annotated in FIG. 3) to the first support bar (Pichnarcik, upper braces 311) and the second support bar (Pichnarcik, upper braces 312) of the dip apparatus comprises securing a first free end of the resistance band to the first support bar (Pichnarcik, the first end of the band 331 connect to the upper braces 311 indirectly via the left panel 321) and securing a second free end of the resistance band to the second support bar (Pichnarcik, the second end of the band 331 connect to the upper braces 312 indirectly via the right panel 322, hammock 345 and band 333, see annotated in FIG. 3).

Regarding claim 22: Pichnarcik  as modified further disclose wherein the resistance band (Pichnarcik, band 331-334) includes a first connector having a first hook (Pichnarcik, emphasis added, Col 7 lines 49-54 “Each band may include a mechanical fastener at each of the two ends of the band. Mechanical fasteners may be integral (e.g., molded, cured) to the band. Mechanical fasteners may be joined as a terminal of each band's end. Conventional mechanical fasteners may be used (e.g., hooks, hooks with closures, rings, spirals, tees, resilient cones, resilient knobs, snaps, ties)”) and a second connector having a second hook (Pichnarcik, emphasis added, Col 7 lines 49-54 “Each band may include a mechanical fastener at each of the two ends of the band. Mechanical fasteners may be integral (e.g., molded, cured) to the band. Mechanical fasteners may be joined as a terminal of each band's end. Conventional mechanical fasteners may be used (e.g., hooks, hooks with closures, rings, spirals, tees, resilient cones, resilient knobs, snaps, ties)”).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pichnarcik (US 9265686 B1) in view of Garcia (US 2020/0147434 A1), and further in view of Brady (US 2016/0287968 A1). Pichnarcik as modified teach the invention as substantially claimed, see above.
Regarding claim 19: Pichnarcik as modified fails to disclose adjusting one or more of the first leg, the second leg, the third leg, and the fourth leg along the z-axis to relocate one or more of the first gripping bar and the second gripping bar along the z-axis (claim 19) and that locking a position of one or more of the first leg, the second leg, the third leg, and the fourth leg along the z-axis. (claim 20)
Brady teach an analogous device with the device of Burrell because the device of Brady have a similar structure (the frame of Brady have four support legs, a first handgrip connects the first and second legs, a first crossbar connects the first and second legs, the first handgrip positions above the first crossbar, a second crossbar connects the third and fourth legs, a second handgrip connects the third and fourth legs, the second handgrip positions above the second crossbar, see FIG.1) with the exercise device of Burrell. Brady further teach adjusting one or more of the first leg (Brady, see annotated in FIG.1), the second leg (Brady, see annotated in FIG.1), the third leg (Brady, see annotated in FIG.1), and the fourth leg (Brady, see annotated in FIG.1) along the z-axis to relocate one or more of the first gripping bar (Brady, see annotated in FIG.1) and the second gripping bar (Brady, see annotated in FIG.1) along the z-axis (Brady, the first and second gripping bars can be adjusted in vertical axis as the legs are adjusted in vertical axis; emphasis added, Para [0011] “the plurality of leg support members 301 are present in a telescopic arrangement with the side frame assembly 101 in order to accommodate the different height requirements of the users.”) (claim 19). Brady further teach locking a position of one or more of the first leg (Brady, see annotated in FIG.1), the second leg (Brady, see annotated in FIG.1), the third leg (Brady, see annotated in FIG.1), and the fourth leg (Brady, see annotated in FIG.1) along the z-axis (Brady, see annotated in FIG.1, Para [0051] “the vertical members together with the continuous holes 109 thereof allow the push pin of the leg support members 301 or its equivalents to be locked in different positions”). (claim 20)

    PNG
    media_image2.png
    721
    750
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs of Pichnarcik modified to be vertical adjustable such that adjusting one or more of the first leg, the second leg, the third leg, and the fourth leg along the z-axis to relocate one or more of the first gripping bar and the second gripping bar along the z-axis, as taught in Brady, for the purpose of accommodate the different height requirements of the users. (Brady, Para [0011] “the plurality of leg support members 301 are present in a telescopic arrangement with the side frame assembly 101 in order to accommodate the different height requirements of the users.”, Para [0051] “the vertical members together with the continuous holes 109 thereof allow the push pin of the leg support members 301 or its equivalents to be locked in different positions”).

Regarding claim 20: Pichnarcik as modified further teach locking a position of one or more of the first leg (Brady, see annotated in FIG.1, see claim 19 rejection above), the second leg (Brady, see annotated in FIG.1, see claim 19 rejection above), the third leg (Brady, see annotated in FIG.1, see claim 19 rejection above), and the fourth leg (Brady, see annotated in FIG.1, see claim 19 rejection above) along the z-axis (Brady, see annotated in FIG.1, Para [0051] “the vertical members together with the continuous holes 109 thereof allow the push pin of the leg support members 301 or its equivalents to be locked in different positions” , see claim 19 rejection above).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pichnarcik (US 9265686 B1) in view of Garcia (US 2020/0147434 A1), and further in view of Burrell (US 2003/0004042 A1). Pichnarcik as modified teach the invention as substantially claimed, see above.
Regarding claim 15: Pichnarcik as modified fails to teach positioning the dip apparatus for the dip exercise by pivoting each of the first side structure and the second side structure away from the central support structure such that the first side structure and the second side structure are aligned substantially parallel to one another.
Burrell teach an analogous exercise device with the exercise device of Pichnarcik in view of Garcia because the exercise device of Burrell has a similar structure with the exercise device of Pichnarcik in view of Garcia (both of the exercise devices are collapsible and the frame of Brady have four support legs, a first handgrip connects the first and second legs, a first crossbar connects the first and second legs, the first handgrip positions above the first crossbar, a second crossbar connects the third and fourth legs, a second handgrip connects the third and fourth legs, the second handgrip positions above the second crossbar ). Burrell further teach positioning the dip apparatus for the dip exercise (Burrell, see FIG.4) by pivoting each of the first side structure and the second side structure away from the central support structure (Burrell, the first side structure and the second side structure are in extended/unfolded position, see FIG.4, Para [0006] “a pair of side frames, each of which is pivotally connected to a front cross race.”; Para [0012] “The first and second side frames each include a front vertical support and are pivotable with respect to the cross brace to open and closed positions.”) such that the first side structure (Burrell, the first side structure includes the annotated first gripping bar and the annotated first support bar, see FIG.1) and the second side structure (Burrell, the second side structure includes the annotated second gripping bar 17 and the annotated second support bar 16, see FIG.1) are aligned parallel to one another (Burrell, see FIGS. 1 and 4) (claim 15). Burrell further teach a locking a position of each of the first side structure and the second side structure (Burrell, Abstract “The first side frame and the second side frame are pivotable with respect to the cross brace to open and closed positions and can be locked in those positions.”) (claim 16)

    PNG
    media_image3.png
    841
    811
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    791
    519
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first side structure and the second side structure of Pichnarcik as modified for positioning the dip apparatus for the dip exercise by pivoting each of the first side structure and the second side structure away from the central support structure such that the first side structure and the second side structure are aligned substantially parallel to one another, as taught in Burrell, for the purpose of transporting and storage with ease. (Burrell, Para [0006] “The side frames are advantageously pivotable from an extended or unfolded position, to a collapsed or folded position in which the side frames are folded against and roughly parallel to the cross brace. In this manner, the apparatus can be easily folded for ease of transport and storage during periods of non-use”).

Regarding claim 16: Pichnarcik as modified further teach a locking a position of each of the first side structure and the second side structure (Burrell, Abstract “The first side frame and the second side frame are pivotable with respect to the cross brace to open and closed positions and can be locked in those positions.”, see claim 15 rejection above).

Regarding claim 17: Pichnarcik as modified fail to teach positioning the dip apparatus for storage by pivoting each of the first side structure and the second side structure toward the central support structure such that the first side structure and the second side structure are aligned with the central support structure thereby reducing a footprint of the dip apparatus
Burrell teach an analogous exercise device with the exercise device of Pichnarcik in view of Garcia because the exercise device of Burrell has a similar structure with the exercise device of Pichnarcik in view of Garcia (both of the exercise devices are collapsible and the frame of Brady have four support legs, a first handgrip connects the first and second legs, a first crossbar connects the first and second legs, the first handgrip positions above the first crossbar, a second crossbar connects the third and fourth legs, a second handgrip connects the third and fourth legs, the second handgrip positions above the second crossbar ). Burrell further teach positioning the dip apparatus for storage by pivoting each of the first side structure and the second side structure toward the central support structure (Burrell, see FIG.7, emphasis added, Para [0006] “The side frames are advantageously pivotable from an extended or unfolded position, to a collapsed or folded position in which the side frames are folded against and roughly parallel to the cross brace.”) such that the first side structure and the second side structure are aligned with the central support structure thereby reducing a footprint of the dip apparatus (Burrell, the footprint is reduced from four legs to two legs; see FIG.7, emphasis added, Para [0006] “The side frames are advantageously pivotable from an extended or unfolded position, to a collapsed or folded position in which the side frames are folded against and roughly parallel to the cross brace.”) (claim 17). Burrell further teach a locking a position of each of the first side structure and the second side structure (Burrell, Abstract “The first side frame and the second side frame are pivotable with respect to the cross brace to open and closed positions and can be locked in those positions.”) (claim 18).

    PNG
    media_image5.png
    800
    497
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first side structure and the second side structure of Pichnarcik as modified for positioning the dip apparatus for storage by pivoting each of the first side structure and the second side structure toward the central support structure such that the first side structure and the second side structure are substantially aligned with the central support structure thereby reducing a footprint of the dip apparatus, as taught in Burrell, for the purpose of transporting and storage with ease. (Burrell, Para [0006] “The side frames are advantageously pivotable from an extended or unfolded position, to a collapsed or folded position in which the side frames are folded against and roughly parallel to the cross brace. In this manner, the apparatus can be easily folded for ease of transport and storage during periods of non-use”).

Regarding claim 18: Pichnarcik as modified further teach a locking a position of each of the first side structure and the second side structure (Burrell, Abstract “The first side frame and the second side frame are pivotable with respect to the cross brace to open and closed positions and can be locked in those positions.”, see claim 18 rejection above).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pichnarcik (US 9265686 B1) in view of Garcia (US 2020/0147434 A1), and further in view of Louis (US 10,183,194 B1). Pichnarcik as modified teach the invention as substantially claimed, see above.
Regarding claim 23: Pichnarcik as modified fails to disclose wherein engaging the resistance band to the first support bar and the second support bar of the dip apparatus comprises placing the first hook through the first support bar and placing the second hook through the second support bar.
Louis teach a balance training device for dip exercise comprising a frame, a footboard, a carrier for the footboard and a plurality of resilient spring elements. The training device of Louis is structurally similar to the device of Pichnarcik. Louis further teach wherein engaging the resistance band (Louis, the resistance band includes the resilient spring elements 23 and the footboard 22 wherein the resilient spring elements 23 can be a strap or a band, see FIG.1; Col 5 lines 61-64 “The resilient elements 23 may be rubber straps, elastic bands, bungees, springs, or the like, that enable the footboard 22 to be reciprocally moved up and down vertically relative to the frame 21.”) to the first support bar (Louis, top element 39a, see FIG.4) and the second support bar (Louis, top element 39b, see FIG.4) of the dip apparatus comprises placing the first hook through the first support bar (Louis, see FIG.4, Col 6 lines 25-27, “It is also understood that it is possible to construct the device using many types of releasable connectors, including hooks, rings, eyelets, bolts, screws, or the like”) and placing the second hook through the second support bar (Louis, see FIG.4, Col 6 lines 25-27, “It is also understood that it is possible to construct the device using many types of releasable connectors, including hooks, rings, eyelets, bolts, screws, or the like”).

    PNG
    media_image7.png
    557
    535
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the resistance band of Pichnarcik as modified with the resistance band (the resilient member 23 of Louis can be a strap) of Louis for the purpose of allowing a user to do a variety of low impact rebound, balance and strength exercises including rebounding, pull-ups, chin-ups, squats, crunches, dips, lateral core glides, swaying (Louis, Col 3 lines 21-26, “provide an exercise device allowing a user to do a variety of low impact rebound, balance and strength exercises including rebounding, pull-ups, chin-ups, squats, crunches, dips, lateral core glides, swaying (simulating alpine skiing), and the like”).

Response to Arguments
Applicant's arguments filed on 11/16/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments:
In Burrell, a "bungee 270... used for added resistance during when performing... dips.. as shown in FIG. 71," is different than, and cannot teach or suggest, "one or more resistance bands, wherein a resistance band of the one or more resistance bands is structurally configured to engage with the first support bar and the second support bar, and wherein the resistance band is structurally configured to receive knees of a user thereon when the user performs a dip exercise using the collapsible and portable dip apparatus, the resistance band providing upward assistance to the user when performing the dip exercise," as recited in independent claim 1. In fact, it appears that every embodiment of Burrell that includes the bungee 270 is specifically designed to add resistance for a user, which is the exact opposite design of the applicant's claimed system, and thus Burrell's disclosure teaches away from the applicant's claimed system. (Applicant’s remark page 11 of 16)
Brady does not fill the void left by Burrell. Brady appears to be cited in the Office Action for its alleged teaching of adjustable legs, and Brady does not appear to teach or suggest any embodiment that includes assistance bands or the like. Thus, Brady has not been shown to teach or suggest "one or more resistance bands, wherein a resistance band of the one or more resistance bands is structurally configured to engage with the first support bar and the second support bar, and wherein the resistance band is structurally configured to receive knees of a user thereon when the user performs a dip exercise using the collapsible and portable dip apparatus, the resistance band providing upward assistance to the user when performing the dip exercise," as recited in independent claim 1. (Applicant’s remark page 11 of 16)
As described in Pichnarcik, "[e]ach band 331-334 performs the functions of an elastic support as discussed above, where the elastic support is described as "[a]n elastic support [that] may absorb and/or dissipate energy so that the user must provide energy (perform mechanical work) to accomplish the exercise."19 In this manner, and as described through the disclosure of Pichnarcik, a user engages their foot with the bands 331-334 (or a hammock 345 supported thereon), which "provide a source of resistance, suitably positioned, for the user to use when forcing the thigh to return to its original standing position, for instance, returning the foot to the floor. And similar to Burrell, it appears that every embodiment of Pichnarcik is specifically designed to add resistance for a user to push against (and not to assist a user), which is the exact opposite design of the applicant's claimed system, and thus Pichnarcik's disclosure similarly teaches away from the applicant's claimed system. (Applicant’s remark pages 12-13 of 16)
Independent claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Pichnarcik in view of U.S. Pat. App. Pub. No. 2020/0147434 to Garcia, Jr. (hereinafter "Garcia"). This rejection is traversed at least because the combination of Garcia and Pichnarcik is improper. The proposed modification would change the principle of operation of the device in Pichnarcik. The intended purpose of the devices in Pichnarcik that include bands or the like is to add resistance of a user to push against (and not to assist a user) and it does not appear that Pichnarcik teaches or suggests any other purpose for its disclosed devices or systems. (Applicant’s remark pages 13-15 of 16)

Examiner’s responses:
The Examiner agrees with that the amendments to claim 1 overcome the prior rejection of Burrell.
As discussed above, the Examiner agrees that the amendments to claim 1 overcome the prior art of record of Burrell in view of Brady. Further, Brady is not being relying upon to teach that the resistance band is structurally configured to receive knees of a user thereon when the user performs a dip exercise using the collapsible and portable dip apparatus, the resistance band providing upward assistance to the user when performing the dip exercise. Brady is being used to teach a height adjustable device. The Examiner notes that the reference is being relying upon to teach the cited limitation. 

    PNG
    media_image2.png
    721
    750
    media_image2.png
    Greyscale

The Examiner disagrees with the Applicant’s argument regarding the band of Pichnarcik only provide a resistance force but not an assistive force. All resistance bands provide resistance force and an upward assistance force to the object or subject applying force to the resistance bands. In another word, the resistance force and the upward assistance force are the same when the user is applying downward force onto the resistance band. Additionally, the section that the Applicant is citing is regarding a movement where the user puts their foot on the hammock and pushes down against the hammock to move their foot towards a floor surface. That means that the resistance band would apply an upward force. It makes no difference if the devices of the prior art are used in a different way since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use. In this instance, the prior art is capable of meeting the claimed intended use recitations since the device comprises the resistance band.
The Examiner disagrees with the Applicant’s argument regarding the combination of Garcia and Pichnarcik is improper. Garcia teach an exercise device having a resistance band configured to support the user’s knee while performing dip exercises (Garcia, see FIG.6, Para [0039] “the assistive element being configured to support all or a portion of a user's body weight when a user places his or her feet, shins, legs, buttocks, or other portions of his or her body on the assistive element”). Pichnarcik disclose the device can be used for various leg exercises and dip exercise is a common type of leg exercise. Further, the device of Pichnarcik is structurally support for dip exercise. Hence, the combination of Garcia and Pichnarcik is proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784